DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. Regarding applicant’s argument that “As a result, An also necessarily fails to disclose or suggest, ‘determining a position in the picture that is a center position according to the width and the height of the chroma block,’ per amended claim 1,” An illustrates determining the center of a block in Fig. 5, and discloses determining a width and a height of the chroma block (log2_min_chroma_coding_block_size_minus2; 0035); determining a position in the picture that is a center position according to the width and the height of the chroma block (The luma Intra prediction mode for the top-left position (1030) and the center position (1040) can be used as candidates to determine the chroma Intra prediction mode (1050) for the current chroma TU [i.e., based on chroma block]. FIG. 11 illustrates a case where the chroma PU has four chroma TUs (1120) and the corresponding luma region (1110) covering the same content of the chroma PU may have one or more Intra prediction modes; 0039 and Figs. 10 and 11). The Examiner also takes official notice that it is well known to one of ordinary skill in the art how to find the center of a block and what is meant by the center of the block. An discloses the center point is in the center of the block, as shown in Fig. 5. Taking Fig. 11, as exemplary, An shows in the center point of the chroma block, indicated by the arrow of 1160, and the associated center point of the luma block as the bold circle in the center of the sub-blocks. An stating that “The center position in the above examples refers to the upper-left block of the center point of the PU. Merely arguing that An provides additional locations besides the center of the block does not mean An does not disclose the center.  Therefore, the rejections are maintained.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 4-6, and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “determining a position in the picture that is a center position according to the width and the height of the chroma block” is indefinite because one of ordinary skill in the art would not know how the width and height of the chroma block relate to a center position of the picture. The specification does not define the term. Rather the specification defines how to calculate a position using the luma dimensions based on the type of format. See ¶0186-190. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, and 9, 11, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by An et al., (U.S. Patent Application Publication No. 2018/0288446  A1), hereinafter (“An”).
Regarding claims 1, 6 and 13, An discloses a method (and corresponding device and CRM) of coding video data (A method of video coding using separate coding trees for luma component and chroma component is disclosed; abstract) the method comprising:
determining an intra prediction mode for a chroma block of a chroma component of a picture the video data based on an intra prediction mode of a corresponding luma block of a luma component of the picture (FIG. 11 illustrates an example of the chroma PU using the luma prediction mode of the corresponding luma region that covers the same content when the PU is split into multiple TUs according to an embodiment of the present invention; 0028), the corresponding luma block being one of a plurality of luma blocks defined using a first partitioning tree structure that is separate from a second partitioning tree structure of the chroma component of the picture that includes the chroma block (A maximum luma coding-tree splitting depth and a separate maximum chroma coding-tree splitting depth may be used for the separate luma and chroma coding trees; 0012) wherein the plurality of luma blocks are located at positions of the picture corresponding to a position of the chroma block within the picture (Fig. 11),
comprising: 
determining a width and a height of the chroma block (log2_min_chroma_coding_block_size_minus2; 0035);
determining a position in the picture that is a center position according to the width and the height of the chroma block (The luma Intra prediction mode for the top-left position (1030) and the center position (1040) can be used as candidates to determine the chroma Intra prediction mode (1050) for the current chroma TU [i.e., based on chroma block]. FIG. 11 illustrates a case where the chroma PU has four chroma TUs (1120) and the corresponding luma region (1110) covering the same content of the chroma PU may have one or more Intra prediction modes; 0039 and Figs. 10 and 11);
determining the corresponding luma block to be the one of the plurality of luma blocks that is located at the determined position in the picture  (the Intra prediction mode in top-left position and center positions can be used as candidates for the current chroma TU as shown in FIG. 10 and FIG. 11; 0039); and
deriving the intra prediction mode for the chroma block as the intra prediction mode for the determined corresponding luma block (The corresponding luma region (1010) covering the same content of the chroma PU may have one or more Intra prediction modes.  The luma Intra prediction mode for the top-left position (1030) and the center position (1040) can be used as candidates to determine the chroma Intra prediction mode (1050) for the current chroma TU; 0039); and
coding the chroma block according to the determined intra prediction mode (For each chroma TU, the luma Intra prediction mode for the top-left position and the center position of a corresponding luma region covering the same content can be used as candidates to determine the chroma Intra prediction mode for each chroma TU; 0039).
Regarding claims 4 and 9, An discloses all the limitations of claims 1 and 6, respectively, as discussed above. An also discloses wherein coding the chroma block comprises decoding the chroma block (FIG. 12 illustrates an exemplary flowchart for a decoding system using separate luma and chroma coding trees incorporating an embodiment of the present invention; 0041 and Fig. 12).
Regarding claims 5 and 11, An discloses all the limitations of claims 1 and 6, respectively, as discussed above. An also discloses wherein coding the chroma block comprises encoding the chroma block (A method of video encoding, the method comprising: receiving video data comprising a luma component and one or more chroma components;  dividing the video data into CTUs (coding tree units), where each CTU (coding tree unit) comprises one luma CTU (coding tree unit) and one or more chroma CTU (coding tree units);  partitioning each luma CTU into one or more luma CUs (coding units) according to one luma coding tree for each luma CTU, and partitioning each chroma CTU into one or more chroma CUs according to one chroma coding tree for each chroma CTU;  signaling separate syntax elements to represent luma coding trees and chroma coding trees respectively;  encoding each luma CTU according to a corresponding luma coding tree;  and encoding each chroma CTU according a corresponding chroma coding tree; claim 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over An as applied to claims 9 and 11 above, and further in view of Xiu et al., (U.S. Patent Application Publication No. 2019/0166370  A1), hereinafter (“Xiu”).

Regarding claim 10, An discloses all the limitations of claim 9, as discussed above. However, An does not explicitly disclose a display configured to display a picture that includes the decoded chroma block. Xiu suggests a display configured to display a picture that includes the decoded chroma block (The reconstructed video 220 is sent out to drive a display device; 0044 and Fig. 2).
Therefore, it would have been obvious at the time the invention was filed to provide a display suggested by Xiu for the compressed video of An. The motivation would be to view the reconstructed video on a display device. Xiu at 0044.
Regarding claim 12, An discloses all the limitations of claim 11, as discussed above. However, An does not explicitly disclose a camera configured to capture a picture that includes the chroma block. Xiu suggests a camera configured to capture a picture that includes the chroma block (a digital camera (for photographs or video); 0167). 
Therefore, it would have been obvious at the time the invention was filed to provide a video source as suggested by Xiu to the video compression of An. The motivation would be to compress the camera video to improve transmission through a network. Xiu at 0167-68.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487